Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Hansing on 07/27/2022.

The application has been amended as follows: 
Claim 1, add the word “wherein” immediately before “said first conveying” in line 10; and replace the phrase “the path” in line 17 with “a path”.
Claim 10, replace the phrase “wherein liquid” in line 1 with “wherein a liquid”.
Claim 17, replace the phrase “the path” in line 18 with “a path”; and add the phrase “said first conveying section is arranged to receive and unroll a used or pre-processed roll of artificial or synthetic layered material, in use; and said at least second conveying section is arranged to receive and re-roll the subsequently processed roll of said material” immediately before the period in line 19.

Claims 5-8, 17 and 19 are rejoined.  Thus, claims 1-2,5-8,10-17,19 and 21 (all pending claims) are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is WO 2013042816 to Kolon Glotech Inc. et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein said first conveying section is arranged to present said material, in use, to said beating section in an inverted manner, and said beating section includes at least a first beating member, arranged to beat and/or agitate an underside of said material to dislodge, expel and/or remove debris, infill and other such particulates from a top side or layer of the material, in use, and said beating section further includes a liquid inlet portion, arranged to permit the inlet and flow of liquid across, over and/or around said material in a direction substantially perpendicular to  path of the material being moved from the first conveying section to the second conveying section, in use (as in claim 1), or unrolling said material along said first conveying section so as to present the material to a beating section of the apparatus, intermediate the first and a second conveying sections, in an inverted manner; passing said material through the beating section of the apparatus, such that an underside of said unrolled material is beaten and/or agitated by at least a first beating member to dislodge, expel and/or remove debris, infill and other such particulates from a top side or layer of the material as it is moved from the first conveying section to the at least second conveying section, and wherein said beating section includes a liquid inlet portion permitting the inlet and flow of liquid across, over and/or around said material in a direction substantially perpendicular to a path of the material being moved from the first conveying section to the second conveying section; said first conveying section is arranged to receive and unroll a used or pre-processed roll of artificial or synthetic layered material, in use; and said at least second conveying section is arranged to receive and re-roll the subsequently processed roll of said material (as in claim 17), in combination with the other structural elements or method steps as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714